internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 5-plr-114301-00 date date legend partnership state a city b agency c city d a b c d e f g dear this letter responds to partnership’s authorized representative’s letter dated date and subsequent correspondence submitted on behalf of partnership requesting a private_letter_ruling concerning the low-income_housing tax_credit under plr-114301-00 sec_42 of the internal_revenue_code specifically we are asked to rule that for purposes of sec_42 partnership may include as part of the proceeds of tax- exempt bonds subject_to the volume_cap under sec_146 the investment_proceeds from the investment of the sale proceeds of such bonds that accrue during the project_period net of rebate amounts attributable to the project_period partnership has made the following representations facts partnership is a state a limited_partnership which was formed to develop and operate a low-income_housing project the project in city b partnership is a calendar_year accrual basis taxpayer the internal_revenue_service office that will have examination jurisdiction over partnership’s tax_return is in city d in a agency c issued tax-exempt housing bonds the bonds which are subject_to the volume_cap imposed by sec_146 to finance the debt portion of the project the original face_amount of the bonds was dollar_figureb issued at par originally partnership’s budget for the project as approved by agency c in connection with the issuance of the bonds showed an estimated aggregate basis of dollar_figurec for the buildings and the land making up the project to be primarily financed by the bonds the face_amount of the bonds constituted approximately d percent of the aggregate basis of dollar_figurec for the buildings and the land making up the project however partnership has revised its earlier estimate of projected aggregate basis for the buildings and the land making up the project from dollar_figurec to dollar_figuree this increase is mainly due to the following initially unanticipated factors a sharp increase in drywall prices fencing found necessary to protect against vandalism that occurred during construction a shortage of contractors in city b due to a sharp increase in building activity there which forced partnership to hire contractors outside of city b and pay them a premium and waiving the partnership’s exemption from certain local impact fees to facilitate local approvals accordingly the face_amount of the bonds is now expected to constitute less than percent of the aggregate basis of dollar_figuree of the buildings and land making up the project partnership expects to place the project in service by the end of f partnership estimates that there will be approximately dollar_figureg in investment earnings from the temporary investment of the sale proceeds of the bonds that accrue through the date the project is placed_in_service net of any arbitrage rebate under sec_148 partnership represents that utilization of investment_proceeds earned to the placed-in-service date of the project will allow the project to satisfy the percent test of sec_42 discussion sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date plr-114301-00 sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if - i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing for purposes of sec_42 sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed with such tax-exempt obligations sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building sec_1_42-1t of the temporary income_tax regulations provides that no housing_credit allocation is required in order to claim a credit under sec_42 with respect to the entire qualified_basis as defined in sec_42 of a qualified low- income building if percent or more of the aggregate basis of the building and land on which the building is located is financed with the proceeds of tax-exempt_bonds which are taken into account for purposes of the volume_cap under sec_146 sec_1_141-1 of the income_tax regulations defines proceeds for purposes of sec_141 as the sale proceeds of an issue other than those sale proceeds used to retire bonds on the issue that are not deposited in a reasonably required reserve or replacement fund for this purpose proceeds also include any investment_proceeds from investments that accrue during the project_period net of rebate amounts attributable to the project_period sec_1_141-1 defines project_period as the period beginning on the issue_date and ending on the date that the project is placed_in_service plr-114301-00 sec_1_148-1 defines sale proceeds as any amounts actually or constructively received from the sale of the issue including amounts used to pay underwriters’ discount or compensation and accrued interest other than pre-issuance accrued interest sec_1_148-1 defines investment_proceeds as any amounts actually or constructively received from investing proceeds of an issue based on the relevant law as set forth above the term proceeds in sec_1_42-1t includes any investment_proceeds from investment of the sale proceeds that accrue during the project_period net of rebate amounts attributable to the project_period in the present case partnership represents that there will be approximately dollar_figureg in investment earnings from the temporary investment of the sale proceeds of the bonds that accrue through the date the project is placed_in_service net of any arbitrage rebate under sec_148 accordingly for purposes of sec_42 we conclude that investment_proceeds from the investment of the sale proceeds of the bonds that accrue during the project_period net of rebate amounts attributable to the project_period may be included as part of partnership’s proceeds of the bonds no opinion is expressed or implied regarding the application of any other provisions of the code or regulations including sec_103 and sections specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 the validity of costs included in the project’s basis whether and when the 50-percent aggregate basis requirement in sec_42 is met or whether any other requirement of sec_42 is met in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to partnership’s first authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
